--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO THE
AGREEMENT OF LIMITED PARTNERSHIP OF
CHERRY HILL OPERATING PARTNERSHIP, L.P.


DESIGNATION OF 8.20% SERIES A
CUMULATIVE REDEEMABLE PREFERRED UNITS


August 16, 2017


Pursuant to Sections 4.02 and 11.01 of the Agreement of Limited Partnership of
Cherry Hill Operating Partnership, L.P. (the “Partnership Agreement”), the
General Partner hereby amends the Partnership Agreement as follows in connection
with the issuance of up to 2,530,000 shares of 8.20% Series A Cumulative
Redeemable Preferred Stock, $0.01 par value per share (the “Series A Preferred
Stock”) of the General Partner and the issuance to the General Partner of Series
A Preferred Units (as defined below) in exchange for the contribution by the
General Partner of the net proceeds from the issuance and sale of the Series A
Preferred Stock:


1.             Designation and Number.  A series of Preferred Units (as defined
below), designated the “8.20% Series A Cumulative Redeemable Preferred Units”
(the “Series A Preferred Units”), is hereby established.  The number of
authorized Series A Preferred Units shall be 2,530,000.
 
2.             Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Partnership
Agreement. The following defined terms used in this Amendment to the Partnership
Agreement shall have the meanings specified below:
 
“Alternative Form Consideration” shall have the meaning provided in Section
9(d).


“Alternative Conversion Consideration” shall have the meaning provided in
Section 9(d).


“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland, designating the terms, rights and preferences of the Series A
Preferred Stock.


“Base Liquidation Preference” shall have the meaning provided in Section 6.


“Business Day” shall have the meaning provided in the Articles Supplementary.


“Change of Control” shall have the meaning provided in the Articles
Supplementary.


“Change of Control Conversion Date” shall have the meaning provided in the
Articles Supplementary.


“Change of Control Conversion Right” shall have the meaning provided in Section
9(b).


“Common Stock” means shares of the General Partner’s common stock, par value
$0.01 per share.

--------------------------------------------------------------------------------

“Common Stock Price” shall have the meaning provided in the Articles
Supplementary.


“Common Stock Conversion Consideration” shall have the meaning provided in the
Articles Supplementary.


“Common Units” shall have the meaning provided in the Partnership Agreement.


“Common Unit Economic Balance” shall have the meaning provided in Section 10(g).


“Conversion Consideration” shall have the meaning provided in Section 9(d).


“Conversion Rate” shall have the meaning provided in the Articles Supplementary.


“Distribution Record Date” shall have the meaning provided in Section 5(a).


“Economic Capital Account Balance” shall have the meaning provided in Section
10(g).


“Event” shall have the meaning provided in Section 8(c).


“Junior Units” shall have the meaning provided in Section 4.


“Liquidating Gains” shall have the meaning provided in Section 10(g).


“Loss” shall have the meaning provided in Section 10(h).


“Net Operating Income” shall have the meaning provided in Section 10(f).


“Original Issue Date” shall have the meaning provided in the Articles
Supplementary.


“Parity Preferred Units” shall have the meaning provided in Section 4.


“Partnership Agreement” shall have the meaning provided in the recital above.


“Preferred Units” means all Partnership Interests designated as preferred units
by the General Partner from time to time in accordance with Section 4.02 of the
Partnership Agreement.


“Profit” shall have the meaning provided in Section 10(h).


“Redemption Date” shall have the meaning provided in Section 7(b)(iii).


“Regular Redemption Right” shall have the meaning provided in Section 7(b)(i).


“Series A Preferred Distribution Payment Date” shall have the meaning provided
in Section 5(a).
2

--------------------------------------------------------------------------------

“Series A Preferred Return” shall have the meaning provided in Section 5(a).


“Series A Preferred Stock” shall have the meaning provided in the recital above.


“Series A Preferred Units” shall have the meaning provided in Section 1.


“Share Cap” shall have the meaning provided in the Articles Supplementary.


“Special Redemption Price” shall have the meaning provided in Section 7(c)(i).


“Special Redemption Right” shall have the meaning provided in Section 7(c)(i).


3.             Maturity.  The Series A Preferred Units have no stated maturity
and will not be subject to any sinking fund or mandatory redemption.
 
4.             Rank.  The Series A Preferred Units will, with respect to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership, rank (a) senior to all classes or series of Common Units and
LTIP Units of the Partnership and any class or series of Preferred Units
expressly designated as ranking junior to the Series A Preferred Units as to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership (together with the Common Units and the LTIP Units, the “Junior
Units”); (b) on a parity with any class or series of Preferred Units issued by
the Partnership expressly designated as ranking on a parity with the Series A
Preferred Units, as to distribution rights and rights upon liquidation,
dissolution or winding up of the Partnership (the “Parity Preferred Units”); and
(c) junior to any class or series of Preferred Units issued by the Partnership
expressly designated as ranking senior to the Series A Preferred Units with
respect to distribution rights and rights upon liquidation, dissolution or
winding up of the Partnership.  The term “Preferred Units” does not include
convertible or exchangeable debt securities of the Partnership, which will rank
senior to the Series A Preferred Units prior to conversion or exchange.  The
Series A Preferred Units will also rank junior in right or payment to the
Partnership’s existing and future indebtedness.
 
5.             Distributions.
 
(a)          Subject to the preferential rights of holders of any class or
series of Preferred Units of the Partnership expressly designated as ranking
senior to the Series A Preferred Units as to distributions, the holders of
Series A Preferred Units shall be entitled to receive, when, as and if
authorized by the General Partner and declared by the Partnership, out of funds
of the Partnership legally available for payment of distributions, cumulative
cash distributions at the rate of 8.20% per annum of the Base Liquidation
Preference (as defined below) per unit (equivalent to a fixed annual amount of
$2.05 per unit) (the “Series A Preferred Return”) from and including the
Original Issue Date (or the first day following the end of the most recent
distribution period for which distributions on the Series A Preferred Units have
been paid). Distributions on the Series A Preferred Units shall accrue and be
cumulative from (and including) the Original Issue Date, and shall be payable
quarterly, in equal amounts, in arrears, on or about the 15th day of each
January, April, July and October of each year (or, if not a Business Day, the
immediately preceding Business Day (each a “Series A Preferred Distribution
Payment Date”) for the period ending on such Series A Preferred Distribution
Payment Date, commencing on October 15, 2017.  The amount of any distribution
payable on the Series A Preferred Units for any partial distribution period will
be computed on the basis of twelve 30-day months and a 360-day year (it being
understood that the distribution payable on October 15, 2017 will be for less
than the full quarterly period).  Distributions will be payable to holders of
record of the Series A Preferred Units as they appear on the records of the
Partnership which will be no fewer than ten days and no more than 35 days prior
to the applicable Series A Preferred Distribution Payment Date, as shall be
fixed by the General Partner (each, a “Distribution Record Date”). The
distributions payable on any Distribution Payment Date shall include
distributions accumulated to, but not including, such Distribution Payment Date.
3

--------------------------------------------------------------------------------

(b)          No distributions on the Series A Preferred Units shall be
authorized by the General Partner or declared, paid or set apart for payment by
the Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to the
indebtedness of either of them, prohibits such authorization, declaration,
payment or setting apart for payment or provides that such declaration, payment
or setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law.
 
(c)          Notwithstanding anything to the contrary contained herein,
distributions on the Series A Preferred Units will accrue whether or not the
restrictions referred to in Section 5(b) exist, whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized or
declared.  No interest, or sum of money in lieu of interest, will be payable in
respect of any distribution on the Series A Preferred Units which may be in
arrears.  When distributions are not paid in full upon the Series A Preferred
Units and any Parity Preferred Units (or a sum sufficient for such full payment
is not so set apart), all distributions declared upon the Series A Preferred
Units and any Parity Preferred Units shall be declared pro rata so that the
amount of distributions declared per Series A Preferred Unit and such Parity
Preferred Units shall in all cases bear to each other the same ratio that
accumulated distributions per Series A Preferred Unit and such Parity Preferred
Units (which shall not include any accrual in respect of unpaid distributions
for prior distributions periods if such Parity Preferred Units do not have a
cumulative distribution) bear to each other.
 
(d)          Except as provided in the immediately preceding paragraph, unless
full cumulative distributions on the Series A Preferred Units have been or
contemporaneously are declared and paid in cash or declared and a sum sufficient
for the payment thereof is set apart for payment for all past distribution
periods that have ended, no distributions (other than a distribution in Junior
Units or in options, warrants or rights to subscribe for or purchase any such
Junior Units) shall be declared and paid or declared and set apart for payment
nor shall any other distribution be declared and made upon the Junior Units or
the Parity Preferred Units, nor shall any Junior Units or Parity Preferred Units
be redeemed, purchased or otherwise acquired for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Units) by the Partnership (except (i) by conversion into or exchange for
Junior Units, (ii) the purchase of Series A Preferred Units, Junior Units or
Parity Preferred Units in connection with a redemption of stock pursuant to the
Articles Supplementary to the extent necessary to preserve the General Partner’s
qualification as a REIT or (iii) the purchase of Parity Preferred Units pursuant
to a purchase or exchange offer made on the same terms to holders of all
outstanding Series A Preferred Units).  Holders of the Series A Preferred Units
shall not be entitled to any distribution, whether payable in cash, property or
units, in excess of full cumulative distributions on the Series A Preferred
Units as provided above.  Any distribution made on the Series A Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such units which remains payable.  Accrued but unpaid
distributions on the Series A Preferred Units will accrue as of the Series A
Preferred Distribution Payment Date on which they first become payable.
 
(e)          For the avoidance of doubt, in determining whether a distribution
(other than upon voluntary or involuntary liquidation) by distribution,
redemption or other acquisition of the Partnership Units is permitted under
Delaware law, no effect shall be given to the amounts that would be needed, if
the Partnership were to be dissolved at the time of the distribution, to satisfy
the preferential rights upon distribution of holders of Partnership Units whose
preferential rights are superior to those receiving the distribution.
4

--------------------------------------------------------------------------------

6.             Liquidation Preference.  Upon any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Partnership, the
holders of Series A Preferred Units are entitled to be paid out of the assets of
the Partnership legally available for distribution to its partners, after
payment of or provision for the Partnership’s debts and other liabilities, a
liquidation preference of $25.00 per unit (the “Base Liquidation Preference”),
plus an amount equal to any accrued but unpaid distributions (whether or not
authorized or declared) thereon to, but not including, the date of payment, but
without interest, before any distribution of assets is made to holders of Junior
Units.  If the assets of the Partnership legally available for distribution to
partners are insufficient to pay in full the liquidation preference on the
Series A Preferred Units and the liquidation preference on any Parity Preferred
Units, all assets distributed to the holders of the Series A Preferred Units and
any Parity Preferred Units shall be distributed pro rata so that the amount of
assets distributed per Series A Preferred Units and such Parity Preferred Units
shall in all cases bear to each other the same ratio that the liquidation
preference per Series A Preferred Unit and such Parity Preferred Units bear to
each other.  Notice of any distribution in connection with any such liquidation,
dissolution or winding up of the affairs of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given not less than 30 nor more
than 60 days prior to the payment date stated therein, to each record holder of
the Series A Preferred Units at the respective addresses of such holders as the
same shall appear on the records of the Partnership.  After payment of the full
amount of the liquidating distributions to which they are entitled, the holders
of Series A Preferred Units will have no right or claim to any of the remaining
assets of the Partnership.  The consolidation or merger of the Partnership with
or into another entity, a merger of another entity with or into the Partnership,
a statutory exchange by the Partnership or a sale, lease, transfer or conveyance
of all or substantially all of the Partnership’s property or business shall not
be deemed to constitute a liquidation, dissolution or winding up of the affairs
of the Partnership.
 
7.             Redemption.
 
(a)          The Series A Preferred Units are not redeemable except as otherwise
provided in this Section 7.
5

--------------------------------------------------------------------------------

(b)          In connection with any redemption by the General Partner of any
shares of Series A Preferred Stock pursuant to Section 6 of the Articles
Supplementary, the Partnership shall redeem, on the date of such redemption, an
equal number of Series A Preferred Units held by the General Partner. As
consideration for the redemption of such Series A Preferred Units, the
Partnership shall deliver to the General Partner an amount of cash equal to the
amount of cash  paid by the General Partner to the holder of such shares of
Series A Preferred Stock in connection with the redemption thereof.
 
8.             Voting Rights. Holders of the Series A Preferred Units will not
have any voting rights.
 
9.             Conversion.
 
(a)          The Series A Preferred Units are not convertible or exchangeable
for any other property or securities except as otherwise provided in this
Section 9.
 
(b)          In the event that a holder of Series A Preferred Stock of the
General Partner exercises its right to convert the Series A Preferred Stock into
Common Stock of the General Partner in accordance with the terms of the Articles
Supplementary, then, concurrently therewith, an equivalent number of Series A
Preferred Units of the Partnership held by the General Partner shall be
automatically converted into a number of Common Units of the Partnership equal
to the number of shares of Common Stock issued upon conversion of such Series A
Preferred Shares; provided, however, that if a holder of Series A Preferred
Stock of the General Partner receives cash or other consideration in addition to
or in lieu of Common Stock in connection with such conversion, then the General
Partner, as the holder of the Series A Preferred Units, shall be entitled to
receive cash or such other consideration equal (in amount and form) to the cash
or other consideration to be paid by the General Partner to such holder of the
Series A Preferred Stock. Any such conversion will be effective at the same time
the conversion of Series A Preferred Stock into Common Stock is effective.
 
(c)          No fractional units will be issued in connection with the
conversion of Series A Preferred Units into Common Units. In lieu of fractional
Common Units, the General Partner shall be entitled to receive a cash payment in
respect of any fractional unit in an amount equal to the fractional interest
multiplied by the Common Stock Price used in determining the Common Stock
Conversion Consideration under the Articles Supplementary.
 
10.           Allocation of Profit and Loss.


Section 5.01 of the Partnership Agreement is hereby deleted in its entirety and
the following new Section 5.01 is inserted in its place:


(a)          Profit.  After giving effect to the special allocations set forth
in Section 5.01(c), (d), and (e) hereof, and subject to Section 5.01(f), Profit
of the Partnership for each fiscal year of the Partnership shall be allocated to
the Partners in accordance with their respective Percentage Interests.
6

--------------------------------------------------------------------------------

(b)          Loss.  After giving effect to the special allocations set forth in
Section 5.01(c), (d), and (e) hereof, and subject to Section 5.01(f), Loss of
the Partnership for each fiscal year of the Partnership shall be allocated to
the Partners in accordance with their respective Percentage Interests.


(c)          Minimum Gain Chargeback.  Notwithstanding any provision to the
contrary, (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Percentage Interests, (ii) any expense
of the Partnership that is a “partner nonrecourse deduction” within the meaning
of Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that
bears the “economic risk of loss” of such deduction in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations Section
1.704-2(f) and the ordering rules contained in Regulations Section 1.704-2(j),
and (iv) if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
within the meaning of Regulations Section 1.704-2(i)(4) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations Section
1.704(2)(g), items of gain and income shall be allocated among the Partners in
accordance with Regulations Section 1.704-2(i)(4) and the ordering rules
contained in Regulations Section 1.704-2(j).  The manner in which it is
reasonably expected that the deductions attributable to nonrecourse liabilities
will be allocated for purposes of determining a Partner’s share of the
nonrecourse liabilities of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3) shall be in accordance with a Partner’s Percentage
Interest.


(d)          Qualified Income Offset.  If a Partner receives in any taxable year
an adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d). 
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).


(e)          Capital Account Deficits.  Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain.  Any Loss in excess of that limitation shall be allocated to the
General Partner.  After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to each Partner under
this Section 5.01(e).
7

--------------------------------------------------------------------------------

(f)           Priority Allocations With Respect To Preferred Units. After giving
effect to the allocations set forth in Sections 5.01(c), (d), and (e) hereof,
but before giving effect to the allocations set forth in Sections 5.01(a) and
5.01(b), Net Operating Income shall be allocated to the General Partner until
the aggregate amount of Net Operating Income allocated to the General Partner
under this Section 5.01(f) for the current and all prior years equals the
aggregate amount of the Series A Preferred Return, and Series A Preferred Return
paid to the General Partner for the current and all prior years; provided,
however, that the General Partner may, in its discretion, allocate Net Operating
Income based on accrued Series A Preferred Return and Series A Preferred Return
with respect to the January Series A Preferred Distribution Payment Date, or
Series A Preferred Distribution Payment Date if the General Partner sets the
Distribution Record Date for such Series A Preferred Distribution Payment Date
on or prior to December 31 of the previous year.   For purposes of this Section
5.01(f), “Net Operating Income” means the excess, if any, of the Partnership’s
gross income over its expenses (but not taking into account depreciation,
amortization, or any other noncash expenses of the Partnership), calculated in
accordance with the principles of Section 5.01(h) hereof.


(g)          Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be
allocated to the LTIP Unitholders until their Economic Capital Account Balances,
to the extent attributable to their ownership of LTIP Units, are equal to (i)
the Common Unit Economic Balance, multiplied by (ii) the number of their LTIP
Units. For this purpose, “Liquidating Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code. The “Economic Capital Account Balances” of the
LTIP Unitholders will be equal to their Capital Account balances plus shares of
Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain (after
reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to the extent attributable to their
ownership of LTIP Units. Similarly, the “Common Unit Economic Balance” shall
mean (i) the Capital Account balance of the General Partner, plus the amount of
the General Partner’s share of any Partner Nonrecourse Debt Minimum Gain or
Partnership Minimum Gain (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)), in either case to the
extent attributable to the General Partner’s direct or indirect ownership of
Common Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under this Section
5.01(g), divided by (ii) the number of Common Units directly or indirectly owned
by the General Partner. Any such allocations shall be made among the LTIP
Unitholders in proportion to the amounts required to be allocated to each under
this Section 5.01(g). The parties agree that the intent of this Section 5.01(g)
is to make the Capital Account balance associated with each LTIP Unit to be
economically equivalent to the Capital Account balance associated with Common
Units directly or indirectly owned by the General Partner (on a per-Unit basis).
8

--------------------------------------------------------------------------------

(h)          Definition of Profit and Loss.  “Profit” and “Loss” and any items
of income, gain, expense or loss referred to in this Agreement shall be
determined in accordance with federal income tax accounting principles, as
modified by Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss
shall not include items of income, gain and expense that are specially allocated
pursuant to Sections 5.01(c), 5.01(d), 5.01(e), or 5.01(f) hereof.  All
allocations of income, Profit, gain, Loss and expense (and all items contained
therein) for federal income tax purposes shall be identical to all allocations
of such items set forth in this Section 5.01, except as otherwise required by
Section 704(c) of the Code and Regulations Section 1.704-1(b)(4).  With respect
to properties acquired by the Partnership, the General Partner shall have the
authority to elect the method to be used by the Partnership for allocating items
of income, gain and expense as required by Section 704(c) of the Code with
respect to such properties, and such election shall be binding on all Partners.


(i)           Allocations Between Transferor and Transferee.  If a Partner
transfers any part or all of its Partnership Interest, the distributive shares
of the various items of Profit and Loss allocable among the Partners during such
fiscal year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s fiscal year had ended on
the date of the transfer, or (ii) based on the number of days of such fiscal
year that each was a Partner without regard to the results of Partnership
activities in the respective portions of such fiscal year in which the
transferor and the transferee were Partners.  The General Partner, in its sole
and absolute discretion, shall determine which method shall be used to allocate
the distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.


11.           Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
 

 
GENERAL PARTNER:
             
CHERRY HILL MORTGAGE INVESTMENT CORPORATION,
 
a Maryland corporation 
             
By:
 /s/ Martin Levine
 
Name:
Martin Levine
 
Title:
Chief Financial Officer, Secretary and Treasurer

 
 
 


[Signature page for First Amendment to Partnership Agreement – August 2017]

--------------------------------------------------------------------------------